1.	Claims 21-24, 26-32 and 34-42 are allowed.

2.	The following are the examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record 20150256308 and 20140086197 either individually or in combination fail to teach a wireless transmit/receive unit (WTRU) comprising: a processor, and a method for the WTRU to receive a wireless transmit/receive unit (WTRU) comprising: a processor configured to: receive a first configuration information associated with a first search space, wherein the first configuration information indicates a first starting symbol associated with the first search space and a first number of symbols  
associated with the first search space, wherein the first search space is associated 
with a first  traffic type; receive a second configuration information associated with a second search space, wherein the second configuration information indicates a second third starting symbol associated with the second search space and a second third number of symbols that  associated with the second search space, wherein the second search space is associated with a second traffic type; 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466